UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7714


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMAINE CHAPMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:07-cr-00022-WDK-JEB-1)


Submitted:    December 16, 2008            Decided:   December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Chapman, Appellant Pro Se. Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermaine    Chapman   appeals   the   district   court’s    order

denying his 18 U.S.C. § 3582(c) (2006) motion.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Chapman, No. 4:07-cr-00022-WDK-JEB-1 (E.D. Va. July 23, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2